 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Christian University and North Central TexasLaborers'DistrictCouncil,LocalUnion #1324,AFL-CIO,Petitioner.Case 16-RC-6695September16, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a petition filed on July 26, 1974, and pur-suant to a Stipulation for Certification Upon Con-sent Election executed by the parties and approvedby the Regional Director for Region 16 of the Na-tional Labor Relations Board, an election by secretballot was conducted on September 27, 1974, amongthe employees in an appropriate unit noted below.At the conclusion of the election, the tally of bal-lots showed that of approximately 129 eligible voters124 cast ballots, of which 46 were for Petitioner, 70wereagainst,and 8 ballots were challenged. Thechallenges were insufficient to affect the election'sresults.On October 3, 1974, Petitioner filed timely objec-tionsto conduct affecting the election. Thereafter,theRegionalDirector investigated the objectionsand, on December 23, 1974, issued and served on theparties his Report on Objections and Notice of Hear-ing in which he granted Petitioner's request to with-draw Objections 3 and 11 and decided that the re-maining objections raised substantial issues of factand law which could best be resolved by a hearing.Accordingly, a hearing was conducted on January13, 1975, before Hearing Officer Charles H. Steerefor the purpose of taking evidenceon issuesraised bythe balance of Petitioner's objections.Thereafter on February 26, 1974,' Hearing OfficerSteere issued his report and recommendations on ob-jections in which he recommended that Petitioner'sObjections 2 and 5 be sustained; that Objections 4, 6,7, and 9 be overruled;2 and that the election be setasideon the basis of those objections he sustained.Thereafter, the Employer and Petitioner filed excep-tions to certain segments of the Hearing Officer's re-port and accompanying briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-1As supplemented by an erratum dated March5, 1974.2During the hearing, Petitioner requested permissionto withdraw Objec-tions I, 8,and 10.There was no opposition to that request,and the HearingOfficer recommended that Petitioner's request to withdraw Objections I. 8,and 10 be granted.thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties agree, and we find, that the follow-ing employees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allmaintenance employees, custodial employ-ees, and ground crew employees employed bythe Employer at its Fort Worth, Texas facility,excluding all other persons including lead per-sons, office clerical employees, guards, watch-men and supervisors as defined in the Act, asamended.5.The Board has considered the Hearing Officer'sreport and recommendations, the Employer's excep-tions and brief, the Petitioner's exceptions and brief,and the entire record in the case and hereby adoptsthe Hearing Officer's findings, conclusions, and rec-ommendations to the extent consistent herewith.3In his report, the Hearing Officer recommendedsustainingPetitioner'sObjections 2 and 5. For thefollowing reasons, we disagree with those recommen-dations.Objection 2.In this objection, Petitioner allegedthat the Employer "threatened employees with lossof benefits if they voted for the Union." In supportof this objection, employee Charles Kennedy testi-fied concerning certainstatementsallegedly made byBob Haubold, the director of the physical plant atTexas Christian University, at a preelectionmeetingof the grounds and maintenance crew. CreditingKennedy's account of the meeting rather than theaccounts of Haubold and E. Q. Swenson, theEmployer's personnel director, whotwas also presentat the meeting, the Hearing Officer found thatKennedy's testimony warranted the sustention ofObjection 2.3In the absence of exceptions,we adoptpro formatheHearing Officer'srecommendations that Petitioner be allowed to withdraw Objections I, 8,and 10. Further,for the reasons the Hearing Officer has set out in his report,we adopt his recommendations that Petitioner'sObjections4, 6, 7, and 9 beoverruled in their entirety.220 NLRB No. 72 TEXAS CHRISTIAN UNIVERSITYKennedy's testimony indicates that, in the courseof the meeting, Haubold informed the employees ofcertain benefits they presently had at the Employer.Haubold indicated that, if Petitioner were voted in,the Employer "would have to more or less go along"and whereas there had always been an open-doorpolicy at TCU where "anybody could come in anddiscuss their problem with the upper echelon of man-agement," Haubold said such a policy could not con-tinue if a union was present. Haubold then said that,in the past, when it was rainy or foul weather, theEmployer had always found work for the employeesbut, if Petitioner came in, then the employees mighthave to be sent home without pay on inclementweather days. Haubold indicated that "we may haveto go along with the union rules" in that regard.Kennedy, however, then asked Haubold about theinclement weather clause of the then-existing em-ployee handbook under which, Kennedy indicated,the employees had always worked and/or been paidin inclement weather. Swenson answered for the Em-ployer and indicated that if the employees had some-one "smart enough" to put it in their contract theywould have such a clause.The Hearing Officer concluded that Haubold'sstatements constituted a prediction that, if Petitionerwon the election, the Employer would retaliate bytaking away the inclement weather benefit. We donot think an analysis of Kennedy's testimony sup-ports that conclusion.While in another context we might view differentlyHaubold's statement that "union rules" might leadthe employees to lose an already existing benefit,4here we find no objectionable conduct in this inci-dent in view of Swenson's followup statement. ForSwenson, when asked by Kennedy about the inclem-ent weather clause and the policy under which theEmployer had operated in the past, indicated that ifthe employees wanted such a clause in a contractbetween the Employer and Petitioner they should se-lect somebody "smart enough" to put it in that con-tract.Clearly, in this statement, Swenson indicatedthe Employer would not be adverse to such a clauseand the total circumstances do not indicate the Em-ployer would retaliate for the selection of Petitionerby the abolition of the inclement weather benefit.Further, we find no background of employer conductthatmight give a threatening color to the remarksmade by Haubold 5 and, in such circumstances, weThus without proof that Petitioner's rules would cause such a result,seemingly putting the onus for such a conclusion on Petitioner.While the Hearing Officer appears to have concluded that the state-ments he found objectionable were not isolated,there is no evidence in therecord supporting this conclusion.Kennedy himself testified no other al-leged withdrawal of benefits was made in his presence and there is no other397find the conduct complained of in Objection 2 doesnot warrant the setting aside of the election.Objection 5.In this objection, Petitioner contendsthat the Employer did not comply with the Board'srequirements regarding theExcelsiorlist.The listsupplied to Petitioner contained certain incorrect ad-dresses and omitted the names of certain employees,as explained below. The Hearing Officer recom-mended that the errors and omissions weresufficienttowarrant the sustention of this objection, but wedisagree with his recommendation.TheExcelsiorlist supplied by the Employer con-tained 143 names and addresses. One additionalnameand address was supplied to Petitioner, afterthe list was sent, bringing the total number of namesand addresses to 144. Of these, 26 were incorrect.At the preelection conference, Petitioner inquiredabout eight names not on theExcelsiorlist and wasinformed that two of the eight had been terminatedprior to the mailing of theExcelsiorlistbecause ofinjuries; two others were part-time employees not inthe bargaining unit; and the other four were part-timeunitemployees who were omitted from the liston advice of counsel and because the Employer be-lieved part-time employees were not covered in theunit.Swenson testified that theExcelsiorlistaddresseswere taken from the employee payroll records which,Swenson testified, he believed to be the best sourcefor obtaining addresses. We note that, while the em-ployees'handbook contained instructions thatchanges of address should be promptly reported tothe Employer's representatives, Swenson did concedethat he had been lax in enforcing this policy. He ac-knowledged the Employer had no good way of main-taining addresses but indicated this was due to a highemployee turnover rate-100 percent in the previousyear-and because the employees moved frequentlyand left no forwarding addresses.In recommending that his objection be sustained,the Hearing Officer concluded that approximately 18percent of the addresses on theExcelsiorlistwereincorrect 6 and that the names of about 4 percent ofthe eligible voters were omitted from the list.' Heallegation of any similar statement having beenmade by the Employerduring the campaign.6 In reaching a figure of 18 percent, the Hearing Officer based his compu-tation on the number of employees he found eligibleto vote on the day ofthe election and the numberof those employeeswhose addresses were inac-curate.The Hearing Officer shouldhave made his computation based ontheExcelsiorlist itself.However,based on that list, with 26 incorrect ad-dresses out of 144 employees listed, the percentage of inaccuracies in thiscase is still 18 percent.7To reach thefigure on omissions,the Hearing Officer again incorrectlybased his computation on the number of employees he found eligible to voteon electionday ratherthan on the number of employees on theExcelsiorlist,plus the number of omissions.We note that,based on the HearingOfficer's own figures,the percentage of omissions should have been 3 per-cent, not 4 percent. We agree with the HearingOfficer that 4names wereContinued 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded that the Employer's failure to make allpossible efforts to correct the list indicated that areasonable amount of diligence had not been exertedby the Employer. In this regard, the Hearing Officernoted that, after the Employer's first mailing, it dis-covered II address changes, and 8 letters were re-turned marked "Address Unknown." The HearingOfficer found the Employer did nothing to correctthese errors after discovering them.It is well settled that the Board will not apply theExcelsiorlist rulemechanically 8 and that, generally,the Board will not set an election aside because of aninsubstantial failure to comply with the rule as longas the employer has not been grossly negligent andhas acted in good faith.9Here,theEmployer supplied theExcelsiorlistbased on its best records. While that list contained anumber of inaccuracies, there is no indication that atthe time of the submission of the list the Employerwas aware of the inaccuracies in the addresses."' Andincorrectlyomitted fromtheExcelsiorlist,but our percentage computationisbased onthe numberon theExcelsiorlist,plus those omissions, or 4omissionsout of a total of 148. In this case, this yields a percentage of 3percent.8See, e.g.,Program Aids Company, Inc..,163 NLRB 145 (1967).9 See, e.g.,Telonic Instruments,a Divisionof Telonic Industries, Inc.,173NLRB588 (1968).10 SeeFontainebleauHotel Corporation,181NLRB 1134, In. 1 (1970).while the Employer may have been negligent in notsupplying the address changes it apparently receivedbefore the election, it was not grossly negligent inthat regard."With respect to the omission of thenames of thefour unit employees, while we do notcondone the Employer's action in excluding theseemployees, or its counsel's advising the Employer todo so, in the circumstances of this case, we do notthink these errors were so substantial as to requirethe setting aside of the election.12 In these circum-stances,we overrule Petitioner's objection.Since we have overruled all of Petitioner's objec-tions which it has not otherwise withdrawn, we shallcertify the results of the election held herein.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for North Central TexasLaborers'DistrictCouncil,LocalUnion #1324,AFL-CIO,and that said labor organization is notthe exclusive representative of all the employees inthe unit herein involved within the meaning of Sec-tion 9(a) of the NationalLaborRelations Act, asamended.11The Lobster House,186 NLRB 148-149 (1970). See alsoDr. David Al.Brotman MemorialHospital,217 NLRB No. 89 (1975).Member Fanningdoes not agreewith the citationtoBrotman.12See. e.g..West Coast Meat Packing Company, Inc.,195 NLRB 37 (1972).